NOTE: This order is nonprecedential.
United States Court of Appeals
for the FederaI Circuit
BRIGHT RESPONSE, LLC, FORMERLY KNOWN AS
POLARIS IP, LLC, '
Plctintiff-Appellee,
V.
YAHOO! INC.,
Defendant-Appellan.t.
2012-1045 `
Appeal from the United States District C0urt for the
Eastern District of Texas in case no. 07-CV-O371, Magis-
trate Judge Char1es Everingham.
ON MOTION
ORDER
Yah0o! Inc. moves without opposition for a 60-day ex-
tension of time, until February 28, 2012, to file its opening
brief. The court notes that a motion to stay this appeal
was granted on December 21, 2011.
Up0n consideration thereof
IT ls ORDERED THA'1‘:

BRIGHT RESPONSE V. YAHOO 2
The motion is m00t.
FOR THE COURT
JAN 05 2012
/s/ J an Horba1y
D t
a e J an Horba1y _
C1erk
cc: Andrew D. Weiss, Esq.
_ FlLEn
JaS0n  Wh1t@, ESq_ u.S. C0i.IHT 0F APPEALS 
THE FEDEHAL ClRCUlT
s2 1
JAN 05 2012
.1ANH0nBALv
~ cLEnK